Citation Nr: 0936669	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the left ear.

2.  Entitlement to an initial increased (compensable) rating 
for service-connected defective hearing in the right ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to 
September 1969.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office RO).

The Veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge at the VARO on Travel 
Board in August 2009; a transcript is of record.

The issue # 2 addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The aggregate evidence of record is in relative equipoise as 
to whether the Veteran developed defective hearing in the 
left ear in and/or as a result of service.


CONCLUSION OF LAW

Defective hearing in the left ear was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 1153 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.303, 3.102, 3.304, 3.306, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the grant 
herein, there is no need for further discussion of notice or 
development.

Criteria, Factual Background and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303(a), 3.304 (2009).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Such evidence must be medical unless it 
relates to a condition as to which, under the Court case law, 
lay observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).   In general, lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Court calls upon the Board to make 
judgments as to the credibility of various medical opinions.  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999)

In any event, the Board has the clear duty to assess the 
credibility and weight to be given the evidence.  And while 
the Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); however, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  In each of 
the following instances, pertinent evidence will be 
delineated and all of the entire evidence of record has been 
reviewed.  However, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a neurological disorder (to include 
sensorineural hearing loss) may also be established based 
upon a legal presumption by showing that the disability was 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
a disability for purposes of laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.

The absence of in-service evidence of hearing loss need not 
be fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss 
disability, i.e., one meeting the criteria of 38 C.F.R. § 
3.385, and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  A claimant "may nevertheless 
establish service connection for a current hearing loss 
disability by submitting evidence that the current disability 
is related to service."  Hensley v. Brown, 5 Vet. App. 155, 
159-60 (1993); see 38 C.F.R. § 3.303(d) (2009).

The Veteran's military occupational specialty (MOS) was with 
combat engineers and he served for one year in Vietnam.  
During that time, he was exposed to gunfights, mortar noise, 
rifle noise and explosives and according to his testimony, 
participated in combat including near Long Binh when the ammo 
dump exploded.  He was personally involved in testing 
bunkers.  

The Veteran has described numerous circumstances while in 
service when he was exposed to significant acoustic trauma 
including exposure to firing of large caliber weapons.  The 
Board finds these assertions to be likely and thus credible.

On the Veteran's entrance examination in September 1966, on 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
0
LEFT
15
0
10
5
10

Although an attempt has been made to obtain them, very few 
service treatment records are in the file.

His separation examination in August 1969 shows on the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
--
10
LEFT
10
10
10
--
10

On VA evaluation in March 2006, the veteran said that he been 
exposed to artillery in service in Vietnam and occupational 
noise in a shipyard for 8 years during which time he wore 
hearing protection.  Audiometric evaluation was undertaken 
and results are of record.  The examiner noted that he had a 
mild sloping to moderately severe sensorineural hearing loss 
from 1,500 to 3,000 Hertz in both ears.

On the authorized audiological VA evaluation in October 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
50
LEFT
15
25
40
60
55

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner felt that hearing loss 
was contributed to by a number of factors but probably was 
not due to service.

The veteran has recently submitted an additional audiological 
report which is essentially consistent with the prior VA 
findings of record.

In the subsequent December 2006 rating action in which 
service connection was granted for the one ear and not the 
other, the VARO analyzed the evidence by comparing the 
results of the entrance with his separation examination, and 
although he was not tested in all frequencies, specifically 
identified the fact that there had been a deterioration in 
all measured averaged frequencies in the one ear during 
service and thus, service connection was warranted.  [It does 
not factor in that he was not tested at one level at all at 
separation whereas he had had minimal findings in that ear at 
entrance, and it is at that very level that he now has his 
most pronounced hearing loss].  However, the VARO 
distinguished this from the other ear, and while noting that 
there was a average deterioration in his hearing in the other 
ear, it found that since the loss was not at each and every 
level, service connection was not warranted for that ear.

Whether the grant of service connection for hearing loss in 
the right ear was or was not entirely mandated is no longer 
at issue, since that has been effectuated.  The problem now 
becomes whether the hearing loss in the other ear is equally 
deserving.  The Board finds that the fractional distinctions 
adjudicatively made in this regard are not entirely 
persuasive.  If he had deterioration in all levels in one ear 
and virtually all levels in the other ear, and has loss now 
in both ears, the miniscule difference between the 
comparative figures in service is not sufficient basis upon 
which to found a denial.  It is noteworthy that one hearing 
acuity level (a pivotal level at that) was not tested at all 
at separation.  

And more importantly, the recent audiological evaluation 
recognized that many factors may have impacted his hearing 
loss, including his noise exposure during combat while in 
service.

The evidence is certainly anything but unequivocal in this 
case, but given the fact that the VARO has already granted 
service connection for the loss in one ear based on given 
stated figures from service, and the findings for the other 
ear are virtually indistinguishable on any consistent level 
(and noting the missing data and/or discrepancies noted 
above), the Board finds that a doubt is raised that must be 
resolved in his favor, and service connection is granted for 
defective hearing in the left ear as well. 

ORDER

Service connection for defective hearing in the left ear is 
granted.




REMAND

Given the grant by the Board of service connection for 
defective hearing in the left ear, the case must be returned 
so that the now service-connected bilateral hearing loss may 
be rated on the aggregate basis.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be given another VA 
audiological evaluation so as to assess 
his now service connected bilateral 
hearing loss.

3.  The case should be reviewed, and if 
the decision is not satisfactory to the 
Veteran, a SSOC should be issued and the 
case should be returned to the Board for 
further appellate review.  The Veteran 
need do nothing until further notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


